DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 36-55 are pending. 
Claims 49-55 are withdrawn. 
Claims 36-48 are rejected.   
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Group I.	Claims 36-48, drawn to a compound of formula (I), 
    PNG
    media_image1.png
    154
    225
    media_image1.png
    Greyscale
, classified in CPC C07D519.
Group II.	Claim 49-52, drawn to a method of treating a bacterial infection using a compound of formula (I), classified in CPC A61K31.
Group III.	Claim 53, drawn to a method of preparing a compound of formula (I), classified in various subclasses of CPC C07D471.
Group IV.	Claim 54, drawn to a compound of formula (Ig), 
    PNG
    media_image2.png
    151
    159
    media_image2.png
    Greyscale
, classified in CPC C07D471. 
Group V.	Claim 55, drawn to a compound of the structure 
    PNG
    media_image3.png
    119
    239
    media_image3.png
    Greyscale
, classified in CPC C01B35.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case, the process of Group II as claimed can be practiced with materially different products.  For example, it is well known that bacterial infections can be treated with antibiotics such as amoxicillin, 
    PNG
    media_image4.png
    201
    370
    media_image4.png
    Greyscale
.
Inventions I and III are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case the product as claimed can be made by forming the azacarbazole as the last step via pyridine ring formation.
Inventions I and IV, and I and V, are related as mutually exclusive species in an intermediate-final product relationship.  Distinctness is proven for claims in this relationship if the intermediate product is useful to make other than the final product, and the species are patentably distinct (MPEP § 806.05(j)).  In the instant case, the intermediate products of Group IV and V are deemed to be useful for coupling with other compounds such as buckyballs to produce patentably distinct products compared to the claimed product of formula (I). And the Inventions I and IV, and I and V, are deemed patentably distinct because there is nothing of record to show them to be obvious variants.
Inventions II and III are directed to related processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have different designs and operations, wherein Invention II is designed for therapeutic treatment, while Invention III is designed for molecular synthesis.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions II and IV, II and V, are directed to an unrelated product and process.  Product and process inventions are unrelated if it can be shown that the product cannot be used in, or made by, the process.  See MPEP § 802.01 and § 806.06.  In the instant case, the intermediate compounds of Inventions IV and V cannot be used in or made by the treatment process of Invention II.
Inventions III and IV, and III and V, are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the products as claimed can be used in a materially different process such as the functionalization of buckyballs.
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because at least the following reason(s) apply:
The inventions have acquired a separate status in the art in view of their different classification;
The inventions have acquired a separate status in the art due to their recognized divergent subject matter; and/or
The inventions require a different field of search (e.g., searching different classes /subclasses or electronic resources, and/or employing different search strategies or search queries).
Traversal of Restriction Requirement
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Rejoinder
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Telephonic Election
On 7/13/2021 Mr. Bradley Davis provided a provisional election telephonically to prosecute the invention of Group I (claims 36-48). Affirmation of this election must be made by applicant in replying to this Office action. 
Claims 49-55 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
Priority

    PNG
    media_image5.png
    145
    526
    media_image5.png
    Greyscale

Acknowledgment is made of applicant's claim for foreign priority, however, it is noted that applicant has not filed a certified copy of the three foreign application as required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/15/2020 was in compliance with the provisions of 37 CFR 1.97 and 37 CFR 1.98.  Accordingly, the IDS has been considered by the examiner and a signed copy is enclosed herewith. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 36-48 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-27 of U.S. Patent No. 10,662,203. Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘203 claims recite anticipatory-type compounds and subgenera thereof of formula (I), 
    PNG
    media_image6.png
    205
    346
    media_image6.png
    Greyscale
 (e.g., ‘203 claim 1), and pharmaceutical compositions thereof (e.g., ‘203 claim 20), wherein R1 is 
    PNG
    media_image7.png
    219
    290
    media_image7.png
    Greyscale
, wherein R7, R9 and R11 are H, R8 is carboxy, and R10 is, for example, C1-6alkyl or C1-6alkylamino (‘203 claim 4). See, for example, ‘203 claim 12:

    PNG
    media_image8.png
    635
    618
    media_image8.png
    Greyscale

    PNG
    media_image9.png
    265
    620
    media_image9.png
    Greyscale


Also, see ‘203 claim 18, such as the ninth-to-last compound, 
    PNG
    media_image10.png
    225
    449
    media_image10.png
    Greyscale
 (6-[4-[(3 aS,6aS)-5-methyl-2,3,3a,4,6,6a-hexahydropyrrolo[2,3-c]pyrrol-1-yl]-5-cyano-6-fluoro-8-(methylamino)-9H-pyrido[2,3-b]indol-3-yl]-1-(methylamino)-4-oxo-1,8-naphthyridine-3-carboxylic acid), which is identical to fourth compound of instant claim 47. This compound, 
    PNG
    media_image10.png
    225
    449
    media_image10.png
    Greyscale
, and pharmaceutical composition thereof (‘203 claim 20), “anticipates” the claimed invention as follows:
Claims 36 and 45, drawn to a compound of formula (I), 
    PNG
    media_image11.png
    171
    251
    media_image11.png
    Greyscale
, wherein 
    PNG
    media_image12.png
    126
    195
    media_image12.png
    Greyscale
, R2 is methyl-2,3,3a,4,6,6a-hexahydropyrrolo[2,3-c]pyrrolyl, R3 is CN, R4 is halogen, R5 is H, R6 is C1-alkyl, R7 is H, R8 is carboxy, R9 is H, R10 is methylamino and R11 is H.
Claims 37-39, wherein R2 is 2,3,3a,4,6,6a-hexahydropyrrolo[2,3-c]pyrrolyl substituted with methyl
Claim 40, wherein R3 is CN.
Claim 41, wherein R4 is F.
Claim 42, wherein R6 is methyl.
Claim 43, wherein R3 is CN, R4 is F, and R6 is methyl.
Claim 44, wherein R10 is methylamino.
Claim 46, wherein R10 is methylamino and R2 is methyl-2,3,3a,4,6,6a-hexahydropyrrolo[2,3-c]pyrrolyl.
Claim 47, wherein the compound is 
    PNG
    media_image10.png
    225
    449
    media_image10.png
    Greyscale
 (6-[4-[(3 aS,6aS)-5-methyl-2,3,3a,4,6,6a-hexahydropyrrolo[2,3-c]pyrrol-1-yl]-5-cyano-6-fluoro-8-(methylamino)-9H-pyrido[2,3-b]indol-3-yl]-1-(methylamino)-4-oxo-1,8-naphthyridine-3-carboxylic acid), the fourth compound listed.
Claim 48, drawn to a pharmaceutical composition comprising the above compound and a carrier.

Conclusion  
No claims are allowed.
Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA L AGUIRRE whose telephone number is (571)272-5592.  The examiner can normally be reached during 10 am-6 pm EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH K McKANE can be reached on 571-272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Amanda L. Aguirre/Primary Examiner, Art Unit 1626